Citation Nr: 0721019	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1973 to March 1975.  The veteran served 
with the Michigan Army National Guard from October 1977 to 
January 1979.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2004 rating 
decision, by the Reno, Nevada, Regional Office (RO), which 
denied the claim of entitlement to service connection for a 
low back disorder.  The veteran perfected a timely appeal to 
that decision.  

On August 9, 2006, the veteran appeared at the Las Vegas, 
Nevada RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC.  The veteran accepted this hearing in lieu of an in-
person hearing.  A transcript of that hearing is of record.  


FINDING OF FACT

A chronic low back disorder was not manifest in service and 
is not attributable to service.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of letters 
dated in May 2004, July 2004, and August 2004 from the agency 
of original jurisdiction (AOJ) to the veteran that was issued 
prior to the initial AOJ decision.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for a back 
disorder, given that he has provided testimony before the 
Board, and considering that the veteran is represented by a 
highly qualified veterans service organization, we find that 
any notice deficiencies are moot.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The service medical records show that, on September 10, 1974, 
the veteran was seen for complaints of having low back pain; 
no injury was reported.  The assessment was muscle soreness, 
and he was treated with pain medication.  Two days later, the 
veteran was again seen for complaints of back pain aggravated 
by certain types of movement.  Again, the examiner noted that 
the back pain appeared to be due to muscle soreness.  The 
veteran was placed on profile for 48 hours.  The March 1975 
separation examination report reflects that the spine and 
musculoskeletal system were normal.  On the occasion of his 
enlistment examination for the reserves in November 1976, the 
veteran checked the box indicating that he had never had and 
did not have any recurrent back pain.  

The veteran's initial claim for service connection for a back 
disorder (VA Form 21-526) was received in May 2004.  
Submitted in support of his claim were VA progress notes, 
dated in April 2004.  During a clinical visit on April 16, 
2004, the veteran indicated that his back was still bothering 
him; he reported having had surgery in the "1970's."  The 
examiner noted that after reviewing the veteran's military 
records, it appeared as if the veteran's injury and 
subsequent surgery was due to his military service.  The 
assessment was low back pain/supraspinatus rupture, right 
shoulder.  In an addendum, also dated April 16, 2004, it was 
reported that the surgery was actually in 1983.  

Received in June 2004 were hospital records from Hillcrest 
General Hospital.  These records indicate that the veteran 
was admitted to the hospital on July 25, 1983 with complaints 
of severe low back pain of approximately 5 week duration.  He 
reported injuring his lower back while lifting a heavy object 
at work.  A hospital discharge summary, dated July 29, 1983, 
noted that the veteran was admitted for some pelvic traction 
and physiotherapy.  The final diagnosis final diagnosis was 
chronic low back pain; rule out possibility of disk disease.  

Also received in June 2004 was a statement from Dr. John T. 
O'Neal, dated in September 1983, indicating that the veteran 
underwent right sided L5, S1 laminectomy and disckectomy for 
a disk herniation in August 1983.  

Of record is a treatment report from Dr. Morton I. Hyson, 
dated April 18, 2005.  This report indicated that the veteran 
stated that he was injured in the service and developed low 
back pain in 1973; he subsequently underwent lower back 
surgery in 1983.  The veteran indicted that he continued to 
suffer from lower back pain, numbness of the right buttock, 
and pain in both legs, right worse than left.  Following an 
evaluation, the examiner stated that he found no evidence of 
neuropathy, myopathy, or radiculopathy.  The examiner stated 
that, historically, the veteran's lumbar disk disease is more 
likely than not related to the service-related injury which 
he sustained in 1972 or 1973.  He noted that records do 
apparently indicate that he did have treatment for lower back 
pain at that time and has persisted since then, although they 
may have been aggravated by an intervening work injury in 
1983.  

The veteran was afforded a VA examination in April 2005; at 
that time, he reported noticing episodes of low back pain 
after a heavy lifting episode in 1973.  The veteran indicated 
that he was treated with pain medications and placed on 
bedrest for 4 days.  The veteran reported occasional episodes 
of low back pain after the 1973 episode for which he was 
treated with oral medications; he never had any radicular 
pain into his legs.  The veteran indicated that, after 
service, he never had any specific injuries to his back.  
However, the medical records reflect that he was diagnosed 
wit a herniated disc at the L5-S1 interspace in July 1983, 
for which he was treated with a laminectomy in August 1983 as 
treatment for his low back pain with radiation into his legs.  

Following an examination, the veteran was diagnosed with 
status post lumbar spine surgery for excision of a herniated 
disc at the L5-S1 level as treatments for low back pain with 
right-sided sciatica with complaints of persistent back pain 
but no hard neurologic deficits.  The VA examiner stated that 
the veteran suffered no more than simple sprains to the 
lumbar spine during the course of military service.  He noted 
that it is quite evident that he developed sciatica after a 
work-related injury in 1983, secondary to a heavy lifting 
episode, which resulted in marked low back pain with clear 
evidence of an S1 radiculopathy including weakness of the 
extensors of the toes with some diminished Achilles tendon 
reflux.  The examiner observed that the veteran continued to 
have mechanical low back pain, which is often seen after this 
type of surgery, with advancing age and his heaviness.  The 
VA examiner opined that the veteran's present back condition 
would be as it is today, even absent at his military service.  
He stated that the present back condition is secondary to the 
work-related injury that occurred in 1983.  The examiner 
further explained that the surgery was performed to correct a 
herniated disc, which was clearly present at the L5-S1 level 
and which was not present during the course of military 
service in that he did not have symptoms or findings of 
sciatica during the course of military service.  

Received in April 2006 was a Social Security Administration 
disability determination, dated in March 2005, indicating 
that the veteran was found to be disabled due to 
vertigo/tinnitus and disorders of the back (discogenic and 
degenerative).  Associated with that decision were supporting 
medical documents, dated from April 2004 to March 2005.  A 
radiology report, dated April 16, 2004, reflect an impression 
of multilevel bony degenerative changes of the lumbar spine.  

At his personal hearing in August 2006, the veteran reported 
that his military duties included driving a truck and hauling 
away explosive, ammunition shells, and howitzer from the 
truck to the guns without the warheads.  The veteran 
indicated that he experienced back pain on 2 occasions during 
training; in fact, on September 12, 1974, he was placed on 
profile due to back pain and given bed rest.  The veteran 
testified that, while he didn't have any problems with back 
pain during his period of service in the National Guard, he 
left the guard because of back pain.  The veteran 
acknowledged that he had surgery in 1983 as a result of a 
work related injury; he didn't recall what he was doing when 
he experienced the back pain, but he mentioned working as a 
mechanic on a railroad.  At the hearing, the veteran's 
representative read a statement from the veteran's wife, 
wherein she indicated that from the time that she met the 
veteran in 1976, he always complained of lower back pain.  
She also reported that they moved out west in June 1980, and 
finally he underwent surgery on his back in 1983.  


III.  Legal Analysis.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and arthritis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In the instant case, there has been no assertion of combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002); 
§ 3.304(f) are not applicable.  

In this case there is both positive and negative evidence 
that must be weighed.  Service medical records reflect 
complaints of back pain.  A September 1974 record of 
treatment notes complaints of low back pain and the 
impression was muscle soreness.  There was no sciatica.  The 
veteran did not report any history of a back problem on the 
March 1975 separation examination, and the report shows the 
spine and musculoskeletal system were normal.  

In regard to post-service records, the Board notes that a 
private hospital report, dated in July 1983, reflects that 
the veteran was treated for back pain related to a work 
injury.  He subsequently underwent surgery in August 1983.  
An April 2004 VA progress note indicated that the back pain 
and subsequent surgery was due to military service.  A 
consultation report from Dr. Hyson, dated in April 2005, 
stated that the veteran's lumbar disk disease was more likely 
than not related to service-related injury.  Following a VA 
examination in April 1005, the VA examiner concluded that the 
veteran's present back condition was secondary to the work-
related injury that occurred in 1983.  

The issue of whether the veteran's back disorder is related 
to service requires competent evidence.  The veteran is 
competent to report his symptoms.  He is not, however, a 
medical professional and his opinion is not competent in 
regard to matters requiring medical expertise.  His 
statements do not constitute competent medical evidence that 
a back disorder is related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The most probative evidence establishes that a 
back disorder is not related to service.  

The Board notes that while the report from Dr. Hyson, dated 
April 18, 2005, stated that the veteran's back disorder was 
more likely than not related to the service-related injury, 
the opinion is conclusory and not convincing.  Such renders 
the opinion to be of less probative value.  The Board finds 
the more probative evidence is the opinion of the VA 
orthopedic examination conducted on April 22, 2005.  The 
physician reviewed the claims file and provided a complete 
rationale for the opinion.  The physician explained that the 
veteran suffered no more than simple sprains to the lumbar 
spine during the course of military service.  He further 
noted that it was quite evident that he developed sciatica 
after the work-related injury in 1983, secondary to heavy 
lifting.  The physician stated that the veteran's present 
back condition would be as it is today, even absent at his 
military service.  The physician concluded that the present 
back condition was secondary to the work-related injury that 
occurred in 1983; he explained that the surgery was performed 
to correct a herniated disc, which was clearly present at the 
L5-S1 level and which was not present during the course of 
his military service in that he did not have symptoms or 
findings of sciatica during the course of his military 
service.  

The probative evidence shows that the veteran's back 
disorder, to include degenerative changes and herniated disk 
at the L5-S1 level, is not related to service.  Service 
medical records are negative for a chronic back disorder.  
Rather, the in-service episode resolved without residuals and 
arthritis was not shown within the initial post service year.  

To the extent that the veteran has reported that he noted 
back pain during service and that it continued, some of the 
evidence is credible and other statements are not credible.  
The Board finds credible that the veteran had back pain 
during service.  However, his assertion of continuity is not 
credible.  When examined for duty in April 1973, the clinical 
evaluation of the spine was normal.  Such finding is 
inconsistent with an abnormality.  Furthermore, in April 
1973, he denied a history of recurrent back pain.  This 
statement was certified by him and is a statement against 
interest.  It is viewed as contemporaneous with the events 
and very credible. Clinical evaluation of the spine was also 
normal in March 1975, again a finding that is not consistent 
with an abnormality of the spine.  The record is also 
remarkably silent during the immediate post service years.  
The Court has noted that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  See 
Wilson v. Derwinski, 2 Vet. App 16, 19 (1991).  However, in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.)  Savage v. 
Gober, 10 Vet. App. 488 (1997).  Here, there is silence in 
the record until 1983 and at that time, he reports a 5 week 
history of problems rather than a history that dates to 
service.  The Board finds that the normal service department 
examinations in 1973, 1975 and 1976; his certified in-service 
denial of recurrent back pain in 1973 and 1976; the silence 
of the record in the years following service and the 1983 
report of a 5 week onset to be far more probative as to 
continuity than any other evidence.  The Board specifically 
notes that the veteran is competent to report that he has had 
on-going back problems, however, the assertion is not 
credible even if sworn.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


